United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40576
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTONIO RAMOS-LUCAS,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:04-CR-58-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.


PER CURIAM:*

     Antonio Ramos-Lucas (“Ramos”) appeals his guilty-plea

conviction and sentence for illegal reentry after deportation.

He argues that the “felony” and “aggravated felony” provisions of

8 U.S.C. § 1326(b) are unconstitutional in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000), and that his sentence is

improper under Blakely v. Washington, 124 S. Ct. 2531 (2004).

These arguments are, as he concedes, foreclosed.   See

Almendarez-Torres v. United States, 523 U.S. 224 (1998); United


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40576
                                  -2-

States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition

for cert. filed (U.S. July 14, 2004) (No. 04-5263); United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).   Ramos’s conviction

and sentence are AFFIRMED.